                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00233-RJC-DCK

 USA                                        )
                                            )
                Plaintiff,                  )
                                            )
    v.                                      )                    ORDER
                                            )
 TIMOTHY SCOTT OLSON,                       )
                                            )
                Defendant.                  )
                                            )

         THIS MATTER is before the Court upon the defendant’s pro se motion to

withdraw his plea, (Doc. No. 33), and former counsel’s motion to continue the

sentencing hearing scheduled January 14, 2020, (Doc. No. 34).

         The defendant claims his plea was the product of duress and ineffective

assistance of appointed counsel. (Doc. No. 33). However, Local Criminal Rule

47.1(g) requires motions to be filed by counsel unless a defendant has formally

waived his right to counsel before a judicial officer. Following that accusation,

appointed counsel moved to withdraw from further representation and to continue

the upcoming sentencing hearing pending appointment of new counsel. (Doc. No.

34). The assigned magistrate judge granted the motion to withdraw and ordered

that new counsel be appointed as soon as possible. (Doc. No. 35).

         IT IS, THEREFORE, ORDERED that the motions to withdraw plea, (Doc.

No. 33), and to continue the sentencing hearing, (Doc. No. 34), are DENIED without

prejudice to be re-filed if deemed advisable by new counsel.
      The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.




                                      Signed: January 8, 2020




                                           2
